DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 17 June 2022 to the Non-Final Office Action dated 17 March 2022 is acknowledged.  
Amended claims, dated 17 June 2022 have been entered into the record.

PTO-892 Form
US 10125129, US 8492564 and Sherwood (J. Med. Chem. 2017, 60, 3866-3878) teach various salvinorin derivatives, distinct from that claimed, and therapeutic utility thereof - and are cited as technical background.  Hirasawa (Bioorganic & Medicinal Chemistry Letters 2018, 28, 2770–2772) and Roach (Bioorganic & Medicinal Chemistry Letters 2018, 28, 1436–1445) are post-dated inventor publications cited for completeness.

Status of the Claims
Claims 1-5 and 20 are allowed. 
Claims 7-8, 11-12 and 15-19 were cancelled by the Applicant.
Claims 6, 9-10 and 13-14 are cancelled herein by Examiner’s amendment.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between the inventions of groups I-VI, as set forth in the Office action mailed on 16 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 16 October 2020 is partially withdrawn.  The restriction requirement is still in effect with respect to claims 9-10 and 13-14.  Claims 3-6 and 20, directed to inventive group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-10 and 13-14, directed to the inventions of groups III-VI remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Jennifer Kisko on 28 June 2022.

The application has been amended as follows: 

IN THE CLAIMS:

DELETE Claims 6, 9-10 and 13-14.

In Claims 5 and 20, DELETE the term “comprises” and insert the phrase --is selected from-- as shown below:

5. (currently amended) The method of claim 4, wherein the medical conditionis selected from pain, pruritis, depression, or inflammation, or conditions implicating perception and consciousness.

20. (currently amended) A method for treatment of a medical condition in a patient, comprising administering to the patient an effective dose of the compound of claim 1, wherein the medical conditionis selected from pain, pruritis, depression, or inflammation, or conditions implicating perception and consciousness.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to the compound “20-nor-salvinorin A”, compositions thereof and uses thereof.  
The closest prior art to the allowed claims is the cited Bergman (J. Org. Chem. 2009, 74, 6, 2589-2591) reference.  Applicant’s response sets forth an argument as to why present independent claim 1 is allowable over the reference.  The Examiner has re-weighed the evidence in view of Applicant’s arguments and the guidelines described in MPEP 2121.01 (I-II) and 2131.01 (I) with respect to whether a prior art reference contains an enabling disclosure.  The prior art reference identifies the claimed compound of 20-nor-salvinorin A as “2” and describes the synthesis of a putative intermediate “3a” from which this compound might be made: 

    PNG
    media_image1.png
    249
    501
    media_image1.png
    Greyscale

The previous office action asserted that a skilled artisan would simply follow the procedures of the references cited by Bergman in order to obtain compound 2 from compound 3a.
 Applicant traversed the rejection and argued that the cited procedures are not sufficient to enable the claimed compound.  
In view of these arguments, the Examiner has carefully reviewed the cited procedures and the salvinorin art of record and finds that one of ordinary skill in the art would need to carry out an undue and burdensome amount of experimentation to obtain the claimed compound either from the Bergman-3a intermediate or from any other known salvinorin-type precursor or synthetic sequence.  
With respect to In re Samour, 571 F.2d 559, 197 USPQ 1 (CCPA 1978) and In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985) referred to in MPEP 2121.01 and/or 2131.01, the fact patterns in these citations are substantially different than the present application.  Samour and Donohue involved simple achiral barbituric acid or biphenyl carboxylic acid derivatives.  In these instances, the prior art taught synthetic routes and intermediates, which were demonstrated to readily allow for the synthesis of the claimed barbituric acid and biphenyl carboxylic acid compounds with little experimentation being necessary or expected.  However, in contrast, the Bergman reference relates to a complex polycyclic and highly functionalized intermediate compound with multiple stereogenic centers and the prior art does not provide suitable procedures which would allow for the conversion of this intermediate into the presently claimed compound with any reasonable expectation of success.  
With respect to the references cited in the Bergmann reference as providing suitable procedures, the following is noted: The cited Hagiwara (J. Org. Chem. 2005, 70, 6, 2250–2255) reference at scheme 3 on page 2253 teaches the conversion of a carbonyl at the equivalent salvinorin 4-position to a carbomethoxy group (24 to 35 to 1):

    PNG
    media_image2.png
    201
    471
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    214
    149
    media_image3.png
    Greyscale

Bergmann-3a differs substantially in structure from Hagiwara-24.  The Bergmann intermediate has a more substituted “A” ring which is a 1,4-diketone and has completely different “B” and “C” rings with different substitution / oxidation / saturation levels.  The conformational and electronic properties of these different tricyclic intermediates would be expected to be very different - such that the triflation-oxidation sequence would not be expected to work in a similar manner in both structure types.  
The cited Scheerer (J. Am. Chem. Soc. 2007, 129, 29, 8968–8969) reference teaches the reduction of a double bond at the equivalent salvinorin C7-C8 position.  See scheme 4 at page 8969, conversion of 2 to 17:

    PNG
    media_image4.png
    426
    815
    media_image4.png
    Greyscale

These intermediates have little in common with Bergmann-3a, for example the double bond which is reduced is an enol which has completely different electronic properties, etc.  
Furthermore, installation of the lactone moiety required in the “C” ring is suggested by Bergmann as possibly being carried out using an allylic oxidation - which is not taught as being used for this conversion in any of the salvinorin references.  Such an oxidation might or might not work as there is no precedent in any salvinorin-type compounds of close structure.
The known prior art procedures all relate to intermediates and targets having a methyl group at the equivalent salvinorin C20 position: the removal of this group will have substantial conformation effects, etc.  The effect of this change on known chemical conversions is not predictable.
Therefore, in view of these substantial differences in the known chemical procedures and intermediates from the Bergmann intermediates, the reference is not considered to be enabling.
The Examiner also notes that the standard for enablement of a claimed invention under 35 U.S.C. 112(a) is at least similar to that required for an enabling disclosure.  In this regard, if a different hypothetical application included a claim to the compound 20-nor-salvinorin A and contained a full description of only those procedures included in Bergmann, without more: a rejection of the claim as lacking enablement would be appropriate.  On the contrary, Applicant provides a description of new synthetic procedures that successfully lead to 20-nor-salvinorin A.
For at least these reasons, independent claim 1 is allowable over the cited Bergmann reference, either alone or in combination with the prior art as a whole.
The remaining allowed claims depend directly or indirectly from claim 1 and are allowable for at least the same reasons.  The present specification describes experimental details establishing that the claimed compound has functional activity as a kappa opioid receptor modulator similar to salvinorin A.  The claimed methods of use can therefore be carried out without the need for a burdensome or undue amount of experimentation.

Conclusion
	Claims 1-5 and 20 (renumbered claims 1-6) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625